IN THE SUPREME COURT OF THE STATE OF NEVADA

BO JONES; AND DAN JONES, No. 83184
HUSBAND AND WIFE, ,
Appellants, F i L. Ee D
vs.

HAMED GHADIRI, AN INDIVIDUAL, AUG 11 2022
Respondent.

 

 

ORDER OF AFFIRMANCE

This is an appeal from a district court order denying a
preliminary injunction in a real property boundary dispute. Eighth Judicial
District Court, Clark County; Crystal Eller, Judge.!

Appellants Bo and Dan Jones and respondent Hamed Ghadiri
are neighbors whose properties are separated by a concrete wall built in
approximately 1989, more than 20 years before the parties purchased their
respective homes. After obtaining a survey, Ghadiri obtained a permit from
the City of Las Vegas authorizing him to demolish the wall and rebuild it
on the correct property line because, according to the survey, a portion of
the Joneses’ recreational vehicle driveway was located on Ghadiri’s land.
Upon learning of Ghadiri’s plans to demolish the wall, the Joneses filed the
underlying complaint seeking to establish a continued right to use the
disputed property. The Joneses also obtained a temporary restraining order
enjoining Ghadiri from demolishing the wall. In response, Ghadiri asserted
counterclaims including seeking to quiet title. Shortly thereafter, the
district court granted Ghadiri’s motion for partial summary judgment,

entered judgment in his favor on all of the Joneses’ claims, and denied the

 

1Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.

Supreme Court
OF
NEVADA

(0) 19474 EBRD ct 2- 2520 g

 

 
Joneses’ request for a preliminary injunction. The Joneses filed the instant
appeal, seeking to challenge both the district court's grant of partial
summary judgment and its refusal to issue a preliminary injunction. This
court dismissed this appeal as to the district court’s partial summary
judgment because it was not a final judgment as some of Ghadiri’s
counterclaims remain unresolved. Jones v. Ghadiri, No. 83184 (Order
Dismissing Appeal in Part, Reinstating Briefing, and Granting Stay) (Oct.
1, 2021).

“A preliminary injunction is proper where the moving party can
demonstrate that it has a reasonable likelihood of success on the merits and
that, absent a preliminary injunction, it will suffer irreparable harm for
which compensatory damages would not suffice.” Excellence Cmty. Mgmt.
v. Gilmore, 131 Nev. 347, 350-51, 351 P.3d 720, 722 (2015). The district
court here found that, because the Joneses’ claims had been summarily
adjudicated, they could not demonstrate a likelihood of success on the
merits of their claims such that injunctive relief was unavailable. We agree.

Although the scope of this appeal is limited to the district
court’s refusal to grant a preliminary injunction, the majority of the Joneses’
arguments go toward the propriety of the district court’s partial summary
judgment. Because a party seeking a preliminary injunction must first
demonstrate that they have a substantial likelihood of success on the merits
of their claims, whether the district court here properly denied the Joneses’
request for injunctive relief is necessarily intertwined with the merits of the
district court's partial summary judgment. We decline, however, to consider
any of the Joneses’ arguments in this regard, as they go beyond the limited

scope of this appeal.

SupPREME CouRT
OF
NEVADA

(0) 1947A che.

 

 
Because injunctive relief is only appropriate when it appears
“that the plaintiff is entitled to the relief demanded,” NRS 33.010(1), and
all of the Joneses’ claims for relief were resolved by the district court’s
partial summary judgment, we conclude that the district court did not abuse
its discretion by denying the Joneses’ request for a preliminary injunction.?
See Labor Comm’r of the State of Nev. v. Littlefield, 123 Nev. 35, 38-39, 153
P.3d 26, 28 (2007) (reviewing a district court’s decision to deny a
preliminary injunction for an abuse of discretion). Based upon the
foregoing, we

ORDER the judgment of the district court AFFIRMED and

vacate our stay of the district court’s order.

  

 

 

Gihbons

cc: Hon. Crystal Eller, District Judge
Thomas J. Tanksley, Settlement Judge
Black & Wadhams
Dziminski Law Group
Eighth District Court Clerk

 

2Because we conclude that the Joneses could not demonstrate a
likelihood of success on their dismissed claims, we need not address the
Joneses’ argument that the district court failed to properly balance the
equities.

83The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

SupREME Court
OF
NeEvaADA

(0) 19870 Bo

3